 



Exhibit 10.309
20 October 2006
Name
Address
City, State Zip
Dear                     :
          The purpose of this letter agreement is to document the terms of the
severance package to which you will be entitled should your employment with
Ligand Pharmaceuticals Incorporated (the “Company”) terminate under certain
specified circumstances.
          Part One of this letter agreement sets forth certain definitional
provisions to be in effect for purposes of determining your benefit
entitlements. Part Two specifies the terms and conditions upon which you may
become entitled to receive severance benefits. Severance benefits accrue under
this letter agreement in the event your employment with the Company were to be
terminated involuntarily in connection with certain changes in control of the
Company. Part Three concludes this letter agreement with a series of general
terms and conditions applicable to your severance benefits.
     PART ONE — DEFINITIONS
          Definitions. For purposes of this letter agreement, including in
particular the application of the special benefit limitations of Part Three, the
following definitions will be in effect:
1. Average Compensation means your average W-2 wages from the Company for the
five (5) calendar years (or for the number of years you have been a Company
employee, if less than five) completed immediately prior to the calendar year in
which the Change in Control is effected. Any W-2 wages for a partial year of
employment will be annualized, in accordance with the frequency with which such
wages are paid during such partial year, before inclusion within your Average
Compensation.
2. Board means the Company’s Board of Directors.
3. Change in Control means any of the following events:

 



--------------------------------------------------------------------------------



 



                    (i) a merger or consolidation in which the Company is not
the surviving entity, except for a transaction the principal purpose of which is
to change the state in which the Company is incorporated,
                    (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company other than in the ordinary course
of business,
                    (iii) any reverse merger in which the Company ceases to
exist as an independent corporation and becomes the subsidiary of another
corporation, except where there is an insubstantial change in the de facto
voting control of the Company (e.g. the creation of a holding company),
                    (iv) any Hostile Take-Over,
                    (v) the acquisition by any person (or related group of
persons), whether by tender or exchange offer made directly to the Company’s
stockholders, private purchases from one or more of the Company’s stockholders,
open market purchases or any other transaction, of beneficial ownership of
securities possessing more than thirty percent (30%) of the total combined
voting power of the Company’s outstanding securities,
                    (vi) the acquisition by any person (or related group of
persons), whether by tender or exchange offer made directly to the Company’s
stockholders, private purchases from one or more of the Company’s stockholders,
open market purchases or any other transaction, of additional securities of the
Company which increase the total holdings of such person (or group) to a level
of securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities, or
                    (vii) the acquisition by any person (or related group of
persons), whether by tender or exchange offer made directly to the Company’s
stockholders, private purchases from one or more of the Company’s stockholders,
open market purchases or any other transaction, of securities of the Company
possessing sufficient voting power in the aggregate to elect an absolute
majority of the members of the Board (rounded up to the nearest whole number).
4. COBRA means the continuation-of-coverage provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended.
5. Code means the Internal Revenue Code of 1986, as amended.
6. Common Stock means the Company’s common stock, par value $0.001 per share.
7. Equity Incentive Plans means any of the following equity incentive plans of
the Company: 1992 Stock Option/Stock Issuance Plan, the 2002 Stock Incentive
Plan, and the Restricted Stock Purchase Plan, together with any amendments or
successors to such plans.

 



--------------------------------------------------------------------------------



 



8. Equity Parachute Payment means, with respect to any Option (whether
Acquisition-Accelerated or Severance-Accelerated) or unvested Stock Issuance,
the portion deemed to be a parachute payment under Code Section 280G and the
Treasury Regulations issued thereunder. Such Equity Parachute Payment shall be
calculated in accordance with the valuation provisions established under Code
Section 280G and the applicable Treasury Regulations and will include an
appropriate dollar adjustment to reflect the lapse of your obligation to remain
in the Company’s employ as a condition to your vesting in the accelerated
portion of such Option or Stock Issuance.
9. ERISA means the Employee Retirement Income Security Act of 1974, as amended.
10. Health Care Coverage means the health care benefits provided by the Company
to you and your eligible dependents for which you are eligible to continue
coverage under the provisions of COBRA.
11. Hostile Take-Over means either of the following events:
                    (i) the acquisition by any person (or related group of
persons) whether by tender or exchange offer made directly to the Company’s
stockholders, private purchases from one or more of the Company’s stockholders,
open market purchases or any other transaction, of beneficial ownership of
securities possessing more than thirty percent (30%) of the total combined
voting power of the Company’s outstanding securities pursuant to a tender offer
made directly to the Company’s stockholders which the Board does not recommend
such stockholders to accept, or
                    (ii) a change in the composition of the Board over a period
of thirty-six (36) consecutive months or less such that a majority of the Board
members (rounded up to the next whole number) ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (a) have been Board members continuously since the beginning of such
period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (a) who were still in office at the time such election or nomination was
approved by the Board.
12. Involuntary Termination means the termination of your employment with the
Company:
                    (i) upon your involuntary discharge or dismissal, or
                    (ii) upon your resignation in connection with any of the
following changes to the terms and conditions of your employment: (A) a change
in your position with the Company which materially reduces your level of
responsibility, (B) a greater than ten percent (10%) reduction in your level of
compensation (including base salary, fringe benefits and participation in
non-discretionary bonus programs under which awards are payable pursuant to
objective financial or performance standards, but excluding equity compensation)
or (C) a relocation of your principal place of employment by more than fifty
(50) miles.

 



--------------------------------------------------------------------------------



 



               The following guidelines shall determine whether one or more
reductions in compensation should be taken into account for purposes of clause
(ii)(B):
               (a) Any reduction in compensation which occurs in connection with
an across-the-board reduction in the level of compensation payable to the
Company’s executive officers or senior management shall not constitute grounds
for a clause (ii)(B) resignation, unless implemented within eighteen (18) months
after a Change in Control.
               (b) In the event of a Hostile Take-Over, the greater than ten
percent (10%) standard of clause (ii)(B) shall be reduced to zero percent (0%)
so that any reduction in the level of your compensation shall constitute grounds
for a clause (ii)(B) resignation.
               In no event shall an Involuntary Termination be deemed to occur
should your employment terminate by reason of death or permanent disability.
13. Option means any option granted to you under any of the Equity Incentive
Plans which is outstanding at the time of your Involuntary Termination or any
earlier Change in Control. Your outstanding options are to be divided into two
separate categories as follows:
               (i) Acquisition-Accelerated Options: any outstanding Option (or
installment thereof) which accelerates upon a Change in Control in accordance
with the automatic acceleration provisions of the Equity Incentive Plans.
               (ii) Severance-Accelerated Options: any outstanding Option (or
installment thereof) which is not an Acquisition-Accelerated Option but which
accelerates upon your Involuntary Termination, whether or not in connection with
a Change in Control, as part of your severance benefits under this letter
agreement.
14. Other Parachute Payments mean any payments in the nature of compensation to
which you may become entitled under this letter agreement (other than the Equity
Parachute Payment) or any other arrangement with the Company, to the extent such
payments qualify as parachute payments within the meaning of Code
Section 280G(b)(2) and the Treasury Regulations issued thereunder or would so
qualify if the aggregate present value of such payments exceeded the amount
specified in Code Section 280G(b)(2)(ii).
15. Stock Issuance means the issuance of unvested shares of Common Stock under
the Company’s Restricted Stock Plan or any other Equity Incentive Plan.
17. Termination for Cause means an Involuntary Termination or resignation of
your employment with the Company by reason of your conviction of any felony or
other criminal act, your commission of any act of fraud or embezzlement, your
unauthorized use or disclosure of confidential or proprietary information or
trade secrets of the Company or its subsidiaries, or any other intentional
misconduct on your part which adversely affects the business or affairs of the
Company in a material manner.

 



--------------------------------------------------------------------------------



 



PART TWO — INVOLUNTARY TERMINATION BENEFITS
          You will be entitled to receive the severance benefits specified below
should there occur an Involuntary Termination of your employment during the term
of this letter agreement effected in connection with a Change in Control, other
than a Termination for Cause. However, in the absence of a Hostile Take-Over,
these benefits will be paid you only if (a) you agree to provide any consulting
services required of you under Part Two, Paragraph 4, (b) abide by the
restrictive covenants set forth in Part Two, Paragraph 5 and (c) execute a
general release of claims against the Company.
1. Severance Payments. You will receive severance payments from the Company in
an aggregate amount equal to the sum of (A) one (1) times the annual rate of
base salary in effect for you at the time of your Involuntary Termination or at
the time of the relevant Change in Control, whichever is higher plus (B) one
(1) times the average of the bonuses (excluding any signing bonus) paid to you
for services rendered in the two (2) fiscal years immediately preceding the
fiscal year of your Involuntary Termination (annualized if paid for a partial
fiscal year). If a bonus is paid to you for only one of those years, then the
bonus amount under Clause (B) will be equal to one (1) times such bonus amount.
The aggregate severance payments shall be paid to you in a lump sum paid within
10 days of your Involuntary Termination. In the event your Involuntary
Termination occurs in connection with a Hostile Take-Over, the provisions of
Sections 4 and 5 of this Part Two will not apply.
2. Health Care Coverage. The Company will, in addition, pay you the estimated
total of any COBRA payments for you and your eligible dependents in order to
continue your Health Care Coverage for twelve (12) months after the effective
date of your Involuntary Termination (other than a Termination for Cause). This
amount will be paid in a lump sum within 10 days of your Involuntary
Termination. The estimated payment will be the final and only payment for Health
Care Coverage and shall not be subject to later adjustment.
3. Option Acceleration and Lapse of Restrictions. Each of your outstanding
Options under the Equity Incentive Plans will (to the extent not then otherwise
exercisable) automatically accelerate so that each such Option will become
immediately exercisable for the total number of shares of Common Stock at the
time subject to that Option. Each such accelerated Option, together with all of
your other vested Options, will remain exercisable for a period equal to the
greater of (i) the 15th day of the 3rd month, or (ii) December 31, after the
date the option otherwise would have expired following your Involuntary
Termination. Such Option(s) may be exercised for any or all of the option shares
in accordance with the exercise provisions of the option agreement evidencing
the grant. In addition, all restrictions applicable to the Stock Issuances you
hold (to the extent those restrictions have not previously lapsed in accordance
with the terms of the issuance agreements) will automatically lapse upon your
Involuntary Termination (except a Termination for Cause).

 



--------------------------------------------------------------------------------



 



4. Consulting Services. Unless your Involuntary Termination occurs in connection
with a Hostile Take-Over, in order to receive the severance under Paragraph 2
you may, at the Company’s option, be required to enter into a consulting
agreement making yourself available to perform consulting services reasonably
requested of you during the twelve (12)-month period following your Involuntary
Termination. You will be compensated at an hourly rate to be agreed upon by you
and the Company at the time such consulting services are to be rendered, and you
will be reimbursed for all reasonable out-of-pocket expenses incurred in
rendering such services upon your submission of appropriate documentation for
those expenses.
5. Restrictive Covenants. For the one hundred twenty (120)-day period following
your Involuntary Termination:
               (i) You will not directly or indirectly, whether for your own
account or as an employee, director, consultant or advisor, provide services to
any business enterprise which is at the time in competition with any of the
Company’s then existing or formally planned product lines and which is located
geographically in an area where the Company maintains substantial business
activities, unless you obtain the prior written consent of the Board of
Directors.
               (ii) You will not directly or indirectly encourage or solicit any
individual to leave the Company’s employ for any reason or interfere in any
other manner with the employment relationships at the time existing between the
Company and its current or prospective employees.
               (iii) You will not induce or attempt to induce any customer,
supplier, distributor, licensee or other business relation of the Company to
cease doing business with the Company or in any way interfere with the existing
business relationship between any such customer, supplier, distributor, licensee
or other business relation and the Company.
You acknowledge that monetary damages may not be sufficient to compensate the
Company for any economic loss which may be incurred by reason of your breach of
the foregoing restrictive covenants. Accordingly, in the event of any such
breach, the Company shall be entitled to recover all severance benefits provided
you under this letter agreement as well as any other remedies available to the
Company at law, including equitable relief in the form of an injunction
precluding you from continuing to engage in such breach.
None of the foregoing restrictive covenants in this section 5 shall be
applicable in the event your Involuntary Termination occurs in connection with a
Hostile Take-Over.
6. Benefit Reduction.
               (i) Benefit Reduction. If the Change in Control does not
constitute a Hostile Take-Over, first the dollar amount of your severance
payment under Paragraph 1 of this Part Two will be reduced to the extent
necessary to assure that the present value of those benefits will not, when
added to the present value of your Equity

 



--------------------------------------------------------------------------------



 



Parachute Payment and your Other Parachute Payments, exceed 2.99 times your
Average Compensation. For the avoidance of doubt, your severance payment will be
reduced hereunder only to the extent necessary to provide you with the maximum
after-tax benefit available. In the event of a Hostile Take-Over, no reduction
will be made to your severance payment (or any other benefit to which you become
entitled hereunder), unless necessary to provide you with the maximum after-tax
benefit available, after taking into account any parachute excise tax which
might otherwise be payable by you under Code Section 4999 and any analogous
State income tax provision.
               (ii) Resolution of Disputes. In the event there is any
disagreement between you and the Company as to whether one or more benefits to
which you become entitled (whether under this letter agreement or otherwise) in
connection with a Change in Control constitute Equity Parachute Payments or
Other Parachute Payments, such dispute is to be resolved as follows:
                    A. The matter shall be submitted for resolution to
independent counsel mutually acceptable to you and the Company (“Independent
Counsel”). The resolution reached by Independent Counsel shall be final and
controlling. However, should the Independent Counsel determine that the status
of the benefits in dispute can be resolved by obtaining a private letter ruling
from the Internal Revenue Service, a formal and proper request for such ruling
shall be prepared and submitted by Independent Counsel, and the determination
made by the Internal Revenue Service in the issued ruling shall be controlling.
All expenses incurred in connection with the retention of Independent Counsel
and (if applicable) the preparation and submission of the ruling request shall
be paid by the Company.
                    B. The present value of each Equity Parachute Payment and
each of the Other Parachute Payments (including your severance payment and
Health Care Coverage) shall be determined in accordance with the provisions of
Code Section 280G(d)(4) and the Treasury Regulations issued thereunder using
reasonable assumptions and approximations concerning applicable taxes and
relying on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, provided that such determinations must be
made with substantial authority (within the meaning of Section 6662 of the Code)
and provided, however, that you shall be assumed to pay federal, state and local
income taxes at the highest marginal bracket..
The full amount of your severance benefit under Paragraph 1 of this Part Two
shall not be paid to you until any amounts in dispute under this Paragraph 6(ii)
have been resolved in accordance herewith. However, any portion of such
severance payment which would not otherwise exceed the benefit limitation of
Paragraph 6(i) even if all amounts in dispute under this Paragraph 6(ii) were to
be resolved against you will be paid to you in accordance with the applicable
provisions of this letter agreement.
               (iii) Overriding Limitation. You will in all events be entitled
to receive the full amount of your severance payment under Paragraph 1, to the
extent those benefits, when added to the present value of your Equity Parachute
Payment and your Other

 



--------------------------------------------------------------------------------



 



Parachute Payments (excluding such severance payment), will nevertheless qualify
as reasonable compensation within the standards established under Code
Section 280G(b)(4).
               (iv) Interpretation. The provisions of this Section 6 shall in
all events be interpreted in such manner as will avoid the imposition of excise
taxes under Code Section 4999, and the disallowance of deductions under Code
Section 280G(a), with respect to your severance benefits under this letter
agreement.
     PART THREE — MISCELLANEOUS PROVISIONS
1. Termination for Cause. Should your termination constitute a Termination for
Cause, then the Company shall only be required to pay you (i) any unpaid
compensation earned for services previously rendered through the date of such
termination and (ii) any accrued but unpaid vacation benefits or sick days,
(iii) any reimbursements then owed to you by the Company and no benefits will be
payable to you under this letter agreement.
2. Term of Agreement. The provisions of this letter agreement will continue in
effect until <DATE>.
3. General Creditor Status. The benefits to which you may become entitled under
this letter agreement (except those attributable to your Options or Stock
Issuances) will be paid, when due, from the general assets of the Company. Your
right (or the right of the executors or administrators of your estate) to
receive any such payments will at all times be that of a general creditor of the
Company and will have no priority over the claims of other general creditors of
the Company.
4. Death. Should you die before receipt of all benefits to which you become
entitled under this letter agreement, then the payment of such benefits will be
made, on the due date or dates hereunder had you survived, to the executors or
administrators of your estate. Should you die before you exercise your
Severance-Accelerated Options (if any) or any other of your outstanding vested
Options, then each such Option may be exercised, during the applicable exercise
period in effect hereunder for those options at the time of your death, by the
executors or administrators of your estate or by person to whom the Option is
transferred pursuant to your will or in accordance with the laws of inheritance.
5. Miscellaneous. The provisions of this letter agreement will be construed and
interpreted under ERISA. To the extent ERISA is inapplicable, then the laws of
the State of California shall control, without regard to that state’s choice of
law provisions. This letter agreement incorporates the entire agreement between
you and the Company relating to the subject of change-of-control severance
benefits and merges and supersedes all prior agreements and understandings with
respect to such subject matter. For the avoidance of doubt, this letter does not
alter or supersede other written, general severance agreements you may have with
the Company. This letter agreement may only be amended by written instrument
signed by you and another duly-authorized officer of the Company. If any
provision of this letter agreement as applied to any party or to any
circumstance should be adjudged by an arbitrator or court of competent
jurisdiction to be void or unenforceable for any reason, the

 



--------------------------------------------------------------------------------



 



invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those so adjudicated, the application of any other provision of
this letter agreement, or the enforceability or invalidity of this letter
agreement as a whole. Should any provision of this letter agreement become or be
determined to be invalid, illegal or unenforceable in any jurisdiction by reason
of the scope, extent or duration of its coverage, then such provision shall be
deemed amended to the extent necessary to conform to applicable law so as to be
valid and enforceable or, if such provision cannot be so amended without
materially altering the intention of the parties, then such provision shall be
stricken and the remainder of this letter agreement shall continue in full force
and effect.
6. Remedies. All rights and remedies provided pursuant to this letter agreement
or by law will be cumulative, and no such right or remedy will be exclusive of
any other. A party may pursue any one or more rights or remedies hereunder or
may seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this letter agreement.
7. Arbitration. Any controversy which may arise between you and the Company with
respect to the construction, interpretation or application of any of the terms,
provisions or conditions of this letter agreement or any monetary claim arising
from or relating to this letter agreement will be submitted to and exclusively
decided by final and binding arbitration in San Diego, California in accordance
with the rules of the American Arbitration Association then in effect.
8. No Employment or Service Contract. Nothing in this letter agreement shall
confer upon you any right to continue in the employment of the Company for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company or you, which rights are hereby expressly reserved by
each, to terminate your employment at any time for any reason whatsoever, with
or without cause.
9. Proprietary Information. You hereby acknowledge that the Company may, from
time to time during your employment with the Company, disclose to you
confidential information pertaining to the Company’s business and affairs. All
information and data, whether or not in writing, of a private or confidential
nature concerning the business or financial affairs of the Company is and will
remain subject to a separate Proprietary Information and Inventions Agreement
(or the like) between you and the Company.
          Please indicate your acceptance of the foregoing provisions of this
severance agreement by signing the enclosed copy of this letter agreement and
returning it to the Company.
Very truly yours,
LIGAND PHARMACEUTICALS INCORPORATED

 



--------------------------------------------------------------------------------



 



Henry F. Blissenbach
Chairman, President and interim CEO
ACCEPTED BY AND AGREED TO

         
Signature:
       
 
 
      Dated:
 
 
     

 